         Case 1:19-cv-04327-VEC Document 92 Filed 02/24/20 Page 1 of 5



UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
 BEN FEIBLEMAN,                                                DOC #:
                                                               DATE FILED: 02/24/2020
                         Plaintiff,

               V.
                                                  No. 19-cv-04327 (VEC)
 THE TRUSTEES OF COLUMBIA
 UNIVERSITY IN THE CITY OF NEW
 YORK,

                         Defendant.




      NOTICE AND [PROPOSED] ORDER FOR WITHDRAWAL OF COUNSEL


              PLEASE TAKE N OTICE that, upon the annexed declaration of Jordana L. Haviv,

and subject to the approval of the Court, Jordana L. Haviv hereby withdraws as counsel for The

Trustees of Columbia University in the City ofNew York and shall be removed from the Case

Management/Electronic Case Files (CM/ECF) notification list in the above-captioned matter.

Michele S. Hirshman and Darren W. Johnson of Paul, Weiss, Rifkind, Wharton & Garrison LLP

will continue to represent The Trustees of Columbia University in the City of New York in this

proceeding.

Dated: February 24, 2020
       New York, New York
      Case 1:19-cv-04327-VEC Document 92 Filed 02/24/20 Page 2 of 5




                               Respectfully submitted,


                               PAUL, WEISS, RIFKIND,
                               WHARTON & GARRISON LLP


                               By:         Isl Jordana L. Haviv
                                         Jordana L. Haviv
                               1285 Avenue of the Americas
                               New York, New York 10019-6064
                               Tel: (2 12) 373-3754
                               Fax: (212) 492-0754
                               Email: jhaviv@paulweiss.com

                               Attorney for Defendant The Trustees of Columbia
                               University in the City ofNew York




SO ORDERED:
   ORDERED.


                               Date: 02/24/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
